                             Case 20-11043-MFW                         Doc 1        Filed 05/06/20            Page 1 of 20

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                        Delaware
 ____________________ District of _________________
                                        (State)
 Case number (If known): _________________________ Chapter _____
                                                                         11
                                                                                                                                     Check if this is an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                               John Varvatos Enterprises, Inc.
                                              ______________________________________________________________________________________________________



                                                  N/A
 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   2 0          2 0   1    3    5 5     4
                                              ___ ___ – ___ ___ ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business
                                              26 West 17th Street                                          _______________________________________________
                                              ______________________________________________
                                              Number     Street                                            Number     Street

                                                  10th Floor                                               _______________________________________________
                                              ______________________________________________
                                                                                                           P.O. Box
                                                  New York                     NY          10011
                                              ______________________________________________               _______________________________________________
                                              City                        State    ZIP Code                City                      State      ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                                  New York
                                              ______________________________________________
                                              County                                                       _______________________________________________
                                                                                                           Number     Street

                                                                                                           _______________________________________________

                                                                                                           _______________________________________________
                                                                                                           City                      State      ZIP Code




 5.   Debtor’s website (URL)                      https://www.johnvarvatos.com/
                                              ____________________________________________________________________________________________________




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                             Case 20-11043-MFW                   Doc 1        Filed 05/06/20              Page 2 of 20

Debtor         John Varvatos Enterprises, Inc.
              _______________________________________________________                         Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          ✔



                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above
                                          ✔




                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              4 ___
                                              ___ 4 ___
                                                     8 ___
                                                        1

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                          ✔

      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
                                 Case 20-11043-MFW                Doc 1       Filed 05/06/20            Page 3 of 20

Debtor           John Varvatos Enterprises, Inc.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        ✔ No
                                          
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a
                                           Yes.            See Annex 1.
                                                    Debtor _____________________________________________ Relationship _________________________
       business partner or an
       affiliate of the debtor?                     District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have        ✔ No
                                          
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-11043-MFW                  Doc 1          Filed 05/06/20          Page 4 of 20

               John Varvatos Enterprises, Inc.
Debtor        _______________________________________________________                         Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                    Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                          ✔




                                          1-49                              1,000-5,000
                                                                             ✔
                                                                                                                        25,001-50,000
 14.   Estimated number of                50-99                             5,001-10,000                              50,001-100,000
       creditors
                                          100-199                           10,001-25,000                             More than 100,000
                                          200-999

                                          $0-$50,000                        $1,000,001-$10 million                    $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                  $10,000,001-$50 million
                                                                             ✔
                                                                                                                        $1,000,000,001-$10 billion
                                          $100,001-$500,000                 $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                          $500,001-$1 million               $100,000,001-$500 million                 More than $50 billion

                                          $0-$50,000                        $1,000,001-$10 million                    $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                  $10,000,001-$50 million                   $1,000,000,001-$10 billion
                                          $100,001-$500,000                 $50,000,001-$100 million                  $10,000,000,001-$50 billion
                                          $500,001-$1 million               $100,000,001-$500 million
                                                                             ✔
                                                                                                                        More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                         Q    I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                            05/06/2020
                                              Executed on _________________
                                                          MM / DDD / YYYY


                                         8    _____________________________________________
                                                       ___
                                                        __
                                                         __
                                                          ___
                                                            ________
                                                                 ___
                                                                  __
                                                                  _ _______
                                                                          ___
                                                                                                         Joseph Zorda
                                                                                                        _______________________________________________
                                              Signature off authorized
                                                              th i d representative
                                                                             t ti of debtor             Printed name

                                                    Chief Financial Officer
                                              Title _________________________________________




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 4
                            Case 20-11043-MFW                    Doc 1          Filed 05/06/20        Page 5 of 20

Debtor         John Varvatos Enterprises, Inc.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8   _____________________________________________
                                            ___
                                             _____
                                             __  ____
                                                   ___
                                                    _____
                                                       _ ___
                                                          ___
                                                           _ ________
                                                                    ____
                                                                      _ _______________
                                                                                      _____          Date       ___
                                                                                                                _________________
                                                                                                                 ______
                                                                                                                 __  ____________
                                                                                                                     ___
                                                                                                                     __
                                            S
                                            Signature
                                              ign
                                               gnat
                                               gn
                                               gnatu
                                                 at re
                                                     e of attorney for debtor                                   MM
                                                                                                                 M    / DD / YYYY



                                            Derek C. Abbott
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Morris, Nichols, Arsht & Tunnell LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                            1201 N. Market St.
                                           _________________________________________________________________________________________________
                                           Number     Street
                                            Wilmington
                                           ____________________________________________________             DE
                                                                                                           ____________  19801-1347
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                            (302) 658-9200
                                           ____________________________________                             dabbott@mnat.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            3376
                                           ______________________________________________________  DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
              Case 20-11043-MFW           Doc 1    Filed 05/06/20      Page 6 of 20




                                             Annex 1
                 Pending or Current Bankruptcy Cases Filed by Affiliates
       On May , 2020, each of the affiliated entities listed below (including the debtor in this
chapter 11 case) filed a voluntary petition for relief under title 11 of the United States Code in
the United States Bankruptcy Court for the District of Delaware. A motion has been filed with
the Court requesting that the chapter 11 cases of these entities be jointly administered for
procedural purposes only.
                                                    Federal Employer
Entity Name
                                                    Identification Number (EIN)
John Varvatos Enterprises, Inc.                     XX-XXXXXXX
Lion/Hendrix Corporation                            XX-XXXXXXX
John Varvatos Apparel Corp.                         XX-XXXXXXX
                Case 20-11043-MFW                Doc 1      Filed 05/06/20         Page 7 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                          Chapter 11

John Varvatos Enterprises, Inc., et al.,                       Case No. __-_____ (___)

                          Debtors. 1                           Joint Administration Requested


                 CONSOLIDATED CORPORATE OWNERSHIP STATEMENT

        Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

attached hereto as Exhibit A is an organizational chart reflecting all of the ownership interests in

John Varvatos Enterprises, Inc. (“JVE”) and its debtor subsidiaries and affiliates, as debtors and

debtors in possession in the above-captioned chapter 11 cases (collectively, the “Debtors”). JVE,

on behalf of the Debtors, respectfully represents the following:

        1.       Each Debtor listed in Exhibit A is 100% owned by its direct parent.




1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are
    as follows: John Varvatos Enterprises, Inc. (3554); Lion/Hendrix Corporation (8784); and John Varvatos
    Apparel Corp. (3394). The Debtors’ corporate headquarters and mailing address is 26 West 17th Street, 10th
    Floor, New York, NY 10011.
Case 20-11043-MFW    Doc 1   Filed 05/06/20   Page 8 of 20




                      EXHIBIT A

                Organizational Chart


                     Lion/Hendrix
                    Cayman Limited




                Lion/Hendrix Corp.




                     John Varvatos
                    Enterprises, Inc.




                     John Varvatos
                     Apparel Corp.
                  Case 20-11043-MFW                Doc 1      Filed 05/06/20         Page 9 of 20




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re                                                            Chapter 11

John Varvatos Enterprises, Inc., et al.,                         Case No. __-_____ (___)

                            Debtors. 1                           Joint Administration Requested


                   CONSOLIDATED LIST OF EQUITY SECURITY HOLDERS

                   The above-captioned debtors and debtors in possession (the “Debtors”) provide

this list of equity security holders for each Debtor under rule 1007(a)(3) of the Federal Rules of

Bankruptcy Procedure.

                                         John Varvatos Enterprises, Inc.
                                                                                  Nature of            Percentage
    Holder of Equity Securities                      Address
                                                                                Interests Held            Held

                                                                                  Shares of
                                         26 West 17th Street
                                                                               Common Stock
    Lion/Hendrix Corporation             10th Floor                                                        100%
                                                                                and Preferred
                                         New York, NY 10011
                                                                                   Equity



                                           Lion/Hendrix Corporation
         Holder of Equity                                                        Nature of             Percentage
                                                    Address
            Securities                                                         Interests Held             Held
                                         c/o Stuarts Corporate
                                                                                  Shares of
                                         Services Ltd
    Lion/Hendrix Cayman                                                        Common Stock
                                         P.O. Box 2510                                                     100%
    Limited                                                                     and Preferred
                                         Grand Cayman KY1-1104
                                                                                   Equity
                                         Cayman Islands



1
      The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number are
      as follows: John Varvatos Enterprises, Inc. (3554); Lion/Hendrix Corporation (8784); and John Varvatos
      Apparel Corp. (3394). The Debtors’ corporate headquarters and mailing address is 26 West 17th Street, 10th
      Floor, New York, NY 10011.
            Case 20-11043-MFW       Doc 1       Filed 05/06/20   Page 10 of 20




                              John Varvatos Apparel Corp.
Holder of Equity                                        Nature of            Percentage
                             Address
Securities                                              Interests Held       Held

                                                               Shares of
                             26 West 17th Street
John Varvatos Enterprises,                                  Common Stock
                             10th Floor                                          100%
Inc.                                                         and Preferred
                             New York, NY 10011
                                                                Equity




                                            2
                                      Case 20-11043-MFW                  Doc 1   Filed 05/06/20                 Page 11 of 20

Debtor name John Varvatos Enterprises, Inc.

UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                  12/15
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                    Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                             claim is
mailing address, including zip               email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                            (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                 trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                 loans,                               deduction for value of collateral or setoff to
                                                                                 professional                         calculate unsecured claim.
                                                                                 services, and
                                                                                 government
                                                                                                                     Total Claim, if   Deduction        Unsecured claim
                                                                                 contracts)
                                                                                                                     partially         for value of
                                                                                                                     secured           collateral or
                                                                                                                                       setoff


1   Class Action Claimants                   Class Action Claimants              Judgment            Contingent,                                               $3,521,361.09
    c/o Dunnegan & Scileppi LLC                                                                      Unliquidated
                                                                                                     & Disputed
    350 5th Ave
    New York, NY 10118




2   World Textile Sourcing                   World Textile Sourcing              VN - Finished                                                                 $1,325,583.09
    530 7th Ave, Ste 506                                                         Goods Vendor
    New York, NY 10018                                                           Vendor 1130




3   Savino Del Bene Usa Inc                  Savino Del Bene Usa Inc             FR - Freight                                                                  $1,192,160.93
    34 Englehard Ave                                                             Vendor 991093
    Avenel, NJ 07001




4   Vornado 40 East 66th Street LLC          Vornado 40 East 66th Street LLC     LL - Landlord                                                                 $1,104,672.83
    c/o Vornado Realty Trust
    888 7th Ave, 44th Fl
    New York, NY 10022



5   Hughes Hubbard & Reed LLP                Hughes Hubbard & Reed LLP           LG - Legal          Disputed                                                    $852,643.18
    1 Battery Park Plz                                                           Vendor 440
    New York, NY 10004




6   Verde Garment Manufacturing Ltd          Verde Garment Manufacturing Ltd     VN - Finished                                                                   $769,371.59
    31/F King Palace Plz                                                         Goods Vendor
    52A Sha Tsui Rd                                                              Vendor 11802
    Tsuen Wan, NT
    Hong Kong




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                            Page 1
                                   Case 20-11043-MFW                      Doc 1    Filed 05/06/20               Page 12 of 20


Debtor name John Varvatos Enterprises, Inc.                                                               Case No. (If known)

                                                                        (Continuation Sheet)

Name of creditor and complete                                                      Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                 claim is
mailing address, including zip             email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                   loans,                               deduction for value of collateral or setoff to
                                                                                   professional                         calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                       Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                       partially         for value of
                                                                                                                       secured           collateral or
                                                                                                                                         setoff


7   Jodan Corp                             Jodan Corp                              VN - Finished                                                                   $737,942.90
    Ste 1201, Arcvalley, 277-43                                                    Goods Vendor
    Seongsu-2Ga                                                                    Vendor 1364
    Seondong-Gu, Seoul 133-120
    South Korea




8   Winter Management Corp                 Winter Management Corp                  LL - Landlord                                                                   $696,081.77
    680 5th Ave, 23rd Fl                   Attn: James L Winter
    New York, NY 10019                     Tel: 212-616-8910
                                           Email: Jwinter@winterorg.com




9   Errepi                                 Errepi                                  VN - Finished       Contingent                                                  $591,927.49
    Via G Mercalli 35/A                                                            Goods Vendor
    Perugia, PG 06135                                                              Vendor 94501
    Italy




10 Katten                                  Katten                                  LG - Legal                                                                      $568,187.39
   575 Madison Ave                                                                 Vendor 991253
   New York, NY 10022




11 Bhartiya International Ltd              Bhartiya International Ltd              VN - Finished                                                                   $497,495.00
   E-52, New Manglapuri                                                            Goods Vendor
   Mandi Rd, Mehrauli                                                              Vendor 990236
   New Delhi, 110030
   India


12 UPS                                     UPS                                     FR - Freight                                                                    $410,209.62
   P.O. Box 7247-0244                                                              Vendor 959
   Philadelphia, PA 19170




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                Page 2
                                    Case 20-11043-MFW                     Doc 1     Filed 05/06/20               Page 13 of 20


Debtor name John Varvatos Enterprises, Inc.                                                                Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                                  claim is
mailing address, including zip             email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


13 Spring Green, LLC                       Spring Green, LLC                        LL - Landlord                                                                   $406,536.42
   c/o Centurion Realty, LLC               Attn: Albert M Cohen
   500 5th Ave, 39th Fl                    Tel: 212-204-3450 ext 206
   New York, NY 10010                      Email: Acohen@centurionRE.com



14 Calzaturificio Victor Srl               Calzaturificio Victor Srl                VN - Finished       Contingent                                                  $391,767.92
   Socio Unico Cap Soc 10 440,00 IV                                                 Goods Vendor
   Via Della Repubblica, 36                                                         Vendor 990
   Cerreto Guidi, FL 50050
   Italy



15 Shree Bharat International Pvt Ltd      Shree Bharat International Pvt Ltd       VN - Finished                                                                   $371,766.35
   W-41, Sector-11                                                                  Goods Vendor
   Noida, Uttar Pradesh 201301                                                      Vendor 990724
   India




16 Bal Harbour Shops                       Bal Harbour Shops                        LL - Landlord                                                                   $323,692.45
   420 Lincoln Rd, Ste 320                 Attn: Brett French
   Miami Beach, FL 33139                   Tel: 305-403-9200
                                           Email: bf@whitmanfamilydevelopment.com




17 US Customs And Border Pr                US Customs And Border Pr                 EX - Expense                                                                    $284,716.32
   P.O. Box 530071                                                                  Vendor 968
   Atlanta, GA 30353




18 UPS Supply Chain Solution               UPS Supply Chain Solution                FR - Freight                                                                    $275,030.18
   28013 Network Pl                                                                 Vendor 963
   Chicago, IL 60673




19 Bravery For All, LLC                    Bravery For All, LLC                     VN - Finished                                                                   $271,657.52
   Ste M3 10/F Kaiser Estate, Phase 3                                               Goods Vendor
   11 Hok Yuen St                                                                   Vendor 2136
   Hung Hom, Kowloon
   Hong Kong




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 3
                                   Case 20-11043-MFW                   Doc 1    Filed 05/06/20               Page 14 of 20


Debtor name John Varvatos Enterprises, Inc.                                                            Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                              claim is
mailing address, including zip             email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


20 New Wtc Retail Owner LLC                New Wtc Retail Owner LLC             LL - Landlord                                                                   $229,599.57
   2049 Century Pk E, 41st Fl              Attn: Andrew Kadolph
   Century City, CA 90067                  Tel: 310-689-5666
                                           Email: Andrew.Kadolph@urw.com




21 Meenakshi (India )Ltd                   Meenakshi (India )Ltd                VN - Finished                                                                   $214,948.55
   29, Whites Rd, Royapettah                                                    Goods Vendor
   Chennai, Tamil Nadu 600014                                                   Vendor 990481
   India




22 South Coast Plaza                       South Coast Plaza                    LL - Landlord                                                                   $193,818.20
   3333 Bristol St
   Costa Mesa, CA 92626




23 Emporium Mall LLC                       Emporium Mall LLC                    LL - Landlord                                                                   $192,070.60
   2049 Century Pk E, 41st Fl              Attn: Andrew Kadolph
   Century City, CA 90067                  Tel: 310-689-5666
                                           Email: Andrew.Kadolph@urw.com



24 1145 Forum Shops, LLC                   1145 Forum Shops, LLC                LL - Landlord                                                                   $190,035.40
   c/o MS Mgmt Assoc
   225 W Washington St
   Indianapolis, IN 46204




25 Rebel Rebel Realty Corp                 Rebel Rebel Realty Corp              LL - Landlord                                                                   $187,947.37
   10 W 33rd, Ste 516                      Attn: Elliot Azrak
   New York, NY 10001




26 Century City Mall LLC                   Century City Mall LLC                LL - Landlord                                                                   $186,366.66
   2049 Century Pk E, 41st Fl              Attn: Andrew Kadolph
   Century City, CA 90067                  Tel: 310-689-5666
                                           Email: Andrew.Kadolph@urw.com




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 4
                                    Case 20-11043-MFW                     Doc 1      Filed 05/06/20               Page 15 of 20


Debtor name John Varvatos Enterprises, Inc.                                                                 Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


27 Microsoft Corp 0005230510                Microsoft Corp 0005230510                IT -                                                                            $174,571.91
   c/o Bank of America                                                               IT/Communication
   1950 N Stemmons Fwy, Ste 5010                                                     s
   LB 842467                                                                         Vendor 990160
   Dallas, TX 45207



28 1020 Lincoln Road, LLC                   1020 Lincoln Road, LLC                   LL - Landlord                                                                   $167,681.34
   420 Lincoln Rd, Ste 320                  Attn: Brett French
   Miami Beach, FL 33139                    Tel: 305-403-9200
                                            Email: bf@whitmanfamilydevelopment.com




29 Winner Step Corporation Ltd              Winner Step Corporation Ltd              VN - Finished                                                                   $166,160.64
   Unit 909, 9/F, Tower 1                                                            Goods Vendor
   Silvercord 30 Canton Rd
   Tsimshatsui Kowloon
   Hong Kong




30 Yorkdale Shopping Centre Holdings,       Yorkdale Shopping Centre Holdings, Inc   LL - Landlord       Contingent                                                  $142,179.52
   Inc
   c/o Oxford Properties Group
   Royal Bank Plz, North Tower
   200 Bay St
   Toronto, ON M5J 2J2
   Canada




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                 Page 5
             Case 20-11043-MFW          Doc 1    Filed 05/06/20     Page 16 of 20




                         CERTIFICATE AS TO RESOLUTIONS
                        ADOPTED BY BOARD OF DIRECTORS
                       OF JOHN VARVATOS ENTERPRISES, INC.

              I, the undersigned, being duly elected as Secretary of John Varvatos Enterprises,
Inc., a Delaware corporation (the “Company”), do hereby certify that the following resolutions
were unanimously adopted by the Board of Directors of the Company (the “Board”) at a meeting
of the Board held on May , 2020, and such resolutions have not been amended or rescinded
and are now in full force and effect:

               WHEREAS, the Board has reviewed and considered, among other things, the
financial condition of the Company on the date hereof; and

                 WHEREAS, the Board has received, reviewed, and considered the
recommendations of the management of the Company and the Company’s legal and other
advisors as to the relative risks and benefits of pursuing a bankruptcy case under the provisions
of title 11 of the United States Code (the “Bankruptcy Code”);

               NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board,
it is desirable and in the best interests of the Company and its equity, the creditors of the
Company, and other interested parties that a voluntary petition (the “Petition”) be filed by the
Company under the provisions of Chapter 11 of the Bankruptcy Code to implement a
restructuring or sale of the Company; and it is

                FURTHER RESOLVED, that any Officer be, and each hereby is, authorized and
directed on behalf of the Company to execute and verify the Petition in the name of the
Company under Chapter 11 of the Bankruptcy Code and to cause the same to be filed in the
United States Bankruptcy Court for the District of Delaware (the “Chapter 11 Case”) in such
form and at such time as the Officer executing the Petition on behalf of the Company shall
determine, such determination to be conclusively evidenced by the execution thereof by such
Officer; and it is

               FURTHER RESOLVED, that the Board has determined, after consultation with
the management and the legal and financial advisors of the Company, that subject to approval of
the Bankruptcy Court, the Company, as a debtor and debtor in possession under Chapter 11 of
the Bankruptcy Code, shall be, and hereby is, authorized to enter into that certain Asset Purchase
Agreement (the “APA”) by and among the Company, as a seller, and Lion/Hendrix Cayman
Limited, as the purchaser, for the sale of substantially all of the Company’s assets, as may be
further approved, modified, or amended by any Officer, as may be reasonably necessary or
desirable, and the execution and delivery by such Officer shall be conclusive evidence of such
Officer’s approval thereof and the necessity and desirability thereof; and it is

               FURTHER RESOLVED, that (a) subject to approval of the Bankruptcy Court,
the Officers shall be, and each of them, acting alone, hereby is, authorized and empowered in the
name of, and on behalf of, the Company, as debtor and debtor in possession, to take such actions
and execute, acknowledge, deliver, and verify such agreements, certificates, instruments, and any
and all other documents, including any amendments or other modifications to the foregoing, as
             Case 20-11043-MFW          Doc 1       Filed 05/06/20   Page 17 of 20




any of the Officers may deem necessary or appropriate to facilitate the sale contemplated by the
APA or one or more alternative sale(s) or transaction(s) in respect of the Company’s assets that
individually, or in the aggregate, represent a higher or otherwise better transaction (such
documents, the “Sale Documents”); (b) subject to approval of the Bankruptcy Court, any and all
Sale Documents containing such provisions, terms, conditions, covenants, warranties, and
representations as may be deemed necessary or desirable by any of the Officers are hereby
approved; (c) the actions of any Officer taken pursuant to these joint resolutions, including the
execution, acknowledgment, delivery, and verification of all agreements, certificates,
instruments, and other documents, including any amendments or other modifications to the
foregoing, shall be conclusive evidence of such Officer’s approval thereof and the necessity and
desirability thereof; and it is

                FURTHER RESOLVED, that the retention of the law firm of Morris, Nichols,
Arsht & Tunnell LLP (“Morris Nichols”), to represent the Company as bankruptcy counsel on
the terms set forth in its engagement letter with the Company and to represent and assist the
Company in preparing and filing the Petition and related forms, schedules, lists, statements and
other papers or documents is hereby approved, adopted, ratified and confirmed in all respects;
and in connection therewith, any Officer, and each of them, acting either individually or jointly,
are hereby authorized, empowered, and directed, in the name and on behalf of the Company, to
execute appropriate retention agreements, pay appropriate retainers prior to and immediately
upon the filing of the Chapter 11 Case, and cause to be filed an appropriate application for
authority to retain the services of Morris Nichols; and it is

                FURTHER RESOLVED, that the retention of Clear Thinking Group (“CTG”),
to provide the Company with financial advisory services on the terms set forth in its engagement
letter between CTG and the Company, is hereby approved, adopted, ratified and confirmed in all
respects; and in connection therewith, any Officer, and each of them, acting either individually or
jointly, are hereby authorized, empowered, and directed, in the name and on behalf of the
Company, to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon the filing of the Chapter 11 Case, and cause to be filed an appropriate
application for authority to retain the services of CTG; and it is

               FURTHER RESOLVED, that the retention of MMG Advisors, Inc. (“MMG”),
to provide the Company with investment banking services on the terms set forth in its
engagement letter between MMG and the Company, is hereby approved, adopted, ratified and
confirmed in all respects; and in connection therewith, any Officer, and each of them, acting
either individually or jointly, are hereby authorized, empowered, and directed, in the name and
on behalf of the Company, to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the Chapter 11 Case, and cause to be filed an
appropriate application for authority to retain the services of MMG; and it is

                FURTHER RESOLVED, that the retention of Omni Agent Solutions (“Omni”),
as notice, claims and balloting agent in connection with the Chapter 11 Case is hereby approved,
adopted, ratified and confirmed in all respects; and in connection therewith, any Officer, and
each of them, acting either individually or jointly, are hereby authorized, empowered, and
directed, in the name and on behalf of the Company, to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the Chapter 11
                                                2
             Case 20-11043-MFW          Doc 1       Filed 05/06/20   Page 18 of 20




Case, and cause to be filed an appropriate application for authority to retain the services of
Omni; and it is

                 FURTHER RESOLVED, that in connection with the Chapter 11 Case, the
Board authorizes and approves the execution, delivery and performance of that certain loan and
security agreement (the “DIP Facility”) among the Company, as borrower, and Lion/Hendrix
Cayman Limited, as lender, substantially on the terms of the draft loan and security agreement,
which has been provided to the Board, and with such changes as the Officers or any of them
executing the same shall approve, and any other agreements, consents, certificates, amendments,
assignments and instruments in connection therewith (together with the DIP Facility, the “DIP
Loan Documents”), and (b) the Officers or any one of them shall be, and hereby are, authorized
and empowered, in the name and on behalf of the Company, to negotiate, execute, deliver, and
perform or cause the performance of the DIP Loan Documents, as such Officers or any one of
them executing the same considers necessary, appropriate, proper, or desirable to effectuate the
transactions contemplated by the DIP Loan Documents and other arrangements necessary,
appropriate, proper, or desirable in the interest of the Company in connection with the Chapter
11 Case, such determination to be conclusively evidenced by such execution or taking of such
action; and it is

                FURTHER RESOLVED, that the Officers or any one of them be, and each
hereby is, authorized to execute, deliver and file or cause to be executed, delivered and filed (or
direct others to do so on their behalf as provided herein) all documents determined by any
Officer to be necessary or appropriate, including, without limitation, all petitions, affidavits,
schedules, motions, lists, applications, pleadings and other papers, and to take any and all other
actions which he or she determines to be necessary and proper in connection with the Chapter 11
Case, such determination to be conclusively evidenced by the execution, delivery or filing
thereof or the taking of any such other action by such Officer; and it is

               FURTHER RESOLVED, that all acts lawfully done or actions lawfully taken by
any Officers or other agent of the Company (i) to seek relief under Chapter 11 of the Bankruptcy
Code or in connection with the Chapter 11 Case, or (ii) in connection with the DIP Loan
Documents, be, and hereby are, adopted, ratified, confirmed and approved in all respects as the
acts and deeds of the Company; and it is

                FURTHER RESOLVED, that the Officers or any one of them be, and each
hereby is, authorized and empowered to prepare, execute and deliver for and on behalf of the
Company (as a debtor and debtor in possession, as applicable), and to cause the Company to
perform its obligations under, such agreements, instruments, certificates and any and all other
documents and amendments or other modifications necessary or appropriate to facilitate the
transactions contemplated by the foregoing resolutions, including, without limitation, (i) as may
be contemplated by the DIP Loan Documents, (ii) as otherwise may be determined to be
necessary or appropriate by such Officer in connection with the transactions contemplated by the
DIP Loan Documents and the exercise or performance by the Company of its rights or
obligations thereunder, or (iii) as may be determined to be necessary or appropriate by such
Officer in connection with the conduct of the Chapter 11 Case, including, without limitation, any
disclosure statement and/or other plan documents, containing such provisions, terms, conditions,
covenants, warranties and representations as may be determined to be necessary or appropriate

                                                3
              Case 20-11043-MFW          Doc 1       Filed 05/06/20   Page 19 of 20




by the Officer or Officers so acting, such determination to be conclusively evidenced by the
execution thereof by such Officer; and it is

                FURTHER RESOLVED, that the Officers or any one of them be, and each
hereby is, authorized and empowered to engage such further accountants, counsel, consultants or
advisors and to do such other acts and things as may be determined to be necessary or
appropriate by the Officer or Officers so acting in order to fully effectuate the purpose and intent
of the foregoing resolutions and to accomplish the transactions contemplated thereby, such
determination to be conclusively evidenced by the retention or taking of any such action by such
Officer; and it is

                FURTHER RESOLVED, that all of the acts and transactions relating to matters
contemplated by the foregoing resolutions, which acts and transactions would have been
authorized and approved by the foregoing resolutions except that such acts and transactions were
taken prior to the adoption of such resolutions, be, and they hereby are, in all respects adopted,
confirmed, approved, and ratified.

              IN WITNESS WHEREOF, the undersigned has signed this Certificate as to
Resolutions on this th day of May, 2020.

                                                        ___
                                                         _ _______
                                                                _ ____
                                                       _____________________________
                                                            h Zorda,
                                                       Joseph Z d S  Secretary




                                                 4
                                Case 20-11043-MFW                  Doc 1           Filed 05/06/20            Page 20 of 20

 Fill in this information to identify the case and this filing:


             -RKQ9DUYDWRV(QWHUSULVHV,QF
 Debtor Name __________________________________________________________________

                                                                             'HODZDUH
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____

         [
             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         [
                                                        &RUSRUDWH2ZQHUVKLS6WDWHPHQW&UHGLWRU0DWUL[/LVWRI(TXLW\6HFXULW\+ROGHUV
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                    
        Executed on ______________                         8   _________________________________________________________________________
                                                                  ___
                                                                   __
                                                                    __________
                                                                            __________
                                                                            __
                           MM / DD / YYYY                       Signature
                                                                     t    off iindividual
                                                                                 di id l signing
                                                                                          i i on behalf of debtor



                                                                 -RVHSK=RUGD
                                                                ________________________________________________________________________
                                                                Printed name


                                                                &KLHI)LQDQFLDO2IILFHU
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
